Exhibit 10.1

 

LEASE TERMINATION AGREEMENT

 

THIS LEASE TERMINATION AGREEMENT (“Agreement”) is made and entered into this 5th
day of December, 2012 (the “Effective Date”), by and between IMPERIAL GROUP, LP,
a Delaware limited partnership (the “Tenant”), having an address of 160 Kirby
Road, Portland, TN 37148 and NORTH AMERICAN STAMPING GROUP, LLC, a Tennessee
limited liability company (the “Purchaser”), having an address of P.O. Box 7629,
119 Kirby Drive, Portland, TN 37148.  Each of Tenant and Purchaser may be
referred to individually as a “Party” and collectively as the “Parties” in this
Agreement.

 

WITNESSETH

 

WHEREAS, Industrial Realty Partners, LLC (“Current Owner”) and Tenant are
parties to that certain Amended and Restated Build to Suit Industrial Lease
Agreement dated March 17, 2000, as amended by (a) that certain First Amendment
to Amended and Restated Build to Suit Industrial Lease Agreement dated June 22,
2000, (b) that certain Second Amendment to Amended and Restated Build to Suit
Industrial Lease Agreement dated August 1, 2000, (c) that certain Third
Amendment to Amended and Restated Build to Suit Industrial Lease Agreement dated
August 31, 2000, and (d) that certain Fourth Amendment to Amended and Restated
Build to Suit Industrial Lease Agreement dated February 18, 2010, (collectively,
the “Lease”), whereby Current Owner leased to Tenant certain premises (the
“Premises”) as more specifically described in the Lease in and about Current
Owner’s building (the “Building”) located at 160 Kirby Drive, Portland,
Tennessee;

 

WHEREAS, Purchaser is currently negotiating a Purchase and Sale Agreement with
Current Owner (the “Purchase Agreement”), pursuant to which Purchaser shall
purchase and acquire Current Owner’s interest in and to the Premises and the
Lease; and

 

WHEREAS, contingent upon the acquisition by Purchaser (or an affiliate of
Purchaser) of Current Owner’s interest in and to the Premises and the Lease, the
Parties have agreed to terminate the Lease, and each of the Parties have agreed
to release the other from all liability and obligations arising thereunder, upon
and subject to the terms, provisions and conditions set forth herein; and

 

NOW THEREFORE, for and in consideration of the Parties’ mutual agreement to
terminate the Lease, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Tenant and Purchaser hereby agree
as follows:

 

1.                                      Termination; Conditions of Lease
Termination.  Notwithstanding anything contained in the Lease to the contrary,
the Lease shall terminate, and Tenant shall vacate and surrender the Premises,
on the dates described in Sections 2 and 3 below, provided that Purchaser (or an
affiliate of Purchaser) shall have acquired fee simple title to the Premises on
or before December 31, 2012 (the “Acquisition Deadline”).  In the event that
Purchaser (or an affiliate of Purchaser) has not acquired fee simple title to
the Premises on or before the Acquisition Deadline, then (a) this Agreement
shall be void and of no further force or effect, (b) the Lease

 

--------------------------------------------------------------------------------


 

shall continue in full force and effect as if this Agreement had never been
executed, and (c) nothing contained in this Agreement shall be construed as a
modification of the Lease or a waiver by the Current Owner or Tenant of any of
their respective rights and remedies under the Lease.  Within three (3) business
days after the date Purchaser or its affiliate acquires fee simple title to the
Premises (the “Acquisition Date”), Purchaser will provide written notice to
Tenant that such acquisition has occurred.

 

2.                                      Termination of Lease (Excluding Storage
Area).  Except as set forth in Section 3 below, Tenant shall fully vacate the
Building on or prior to a date selected by Tenant, which date shall be provided
in written notice to Purchaser not less than ten (10) business days after
Tenant’s receipt of notice of the Acquisition Date as provided in the preceding
paragraph 1 (the “Primary Termination Date”), provided that in no event shall
the Primary Termination Date be earlier than the Acquisition Date or later than
March 31, 2013.  The Lease shall terminate on the Primary Termination Date as to
all of the Premises except for the provisions of the Lease that will relate to
the Storage Area during the Storage Period (as hereinafter defined) as described
in Section 3 below; provided, however, that such termination shall not release
Tenant or the Purchaser (as the successor-in-interest to the Current Owner) from
(a) obligations accruing under the Lease prior to the Primary Termination Date,
(b) obligations accruing under the Lease, as it relates to the Storage Area, as
described in Section 3 below, or (c) obligations accruing under this Agreement. 
Tenant’s surrender of the Building shall be in accordance with the terms of the
Lease, and the Building, as so surrendered, shall be in the condition required
by Section 33 of the Lease.  Without limiting the foregoing, after the
Acquisition Date and prior to the Primary Termination Date, Tenant shall remove
all of Tenant’s signs from the Premises.  Without limiting the foregoing, prior
to the Primary Termination Date, Tenant shall make the Building repairs
specified on Exhibit A attached hereto.  The repairs listed in Exhibit A shall
be the only items of repair and/or reconditioning that are the responsibility of
Tenant.  For the avoidance of doubt, Tenant shall not be required to remove or
add any walls in the office area of the Premises.  Further, Purchaser
acknowledges and agrees that the work required to fill in the press pits (as
provided on Exhibit A) may not be completed as of the Primary Termination Date. 
Provided that such press pits are filled in within ten (10) business days of the
Primary Termination Date, no penalty or additional rent shall be due from
Tenant.  Further, Purchaser agrees to allow the concrete used to fill in the
press pits adequate time to cure (harden) prior to subjecting them to use.

 

3.                                      Termination of Lease — Storage Area. 
Notwithstanding the provisions of Section 2 above, at its option, Tenant may
continue to occupy that portion of the Building as is depicted and labeled as
the “Storage Area” on Exhibit B attached hereto or such lesser portion of such
area as Tenant may desire, for an additional period to expire on the last day of
a month as selected by Tenant but not earlier than the Primary Termination Date
or later than September 30, 2013 (the “Storage Area Termination Date”). 
Commencing the day after the Primary Termination Date and continuing through the
Storage Area Termination Date (the “Storage Period”), the following provisions
shall apply:

 

(a)                                 Tenant’s obligation to pay “Base Rent” and
“Additional Rent” under the Lease shall be modified to equal a flat five dollars
($5.00) per square foot of the Storage Area (“Modified Rent”), which Modified
Rent shall be payable on a monthly basis on or before the first day of each
month.  For avoidance of doubt, notwithstanding anything in

 

2

--------------------------------------------------------------------------------


 

the Lease to the contrary, Tenant shall not be obligated to pay any other fee to
Purchaser for the use of the Storage Area, including, without limitation, real
estate taxes, insurance premiums for any casualty insurance maintained by
Landlord, lawn maintenance fees, janitorial service expenses, utilities and any
other items listed as “Additional Rent” under the Lease; provided, however, that
Tenant shall be responsible for the payment of all costs required for Tenant to
maintain the liability insurance coverage required by Section 9 of the Lease and
the casualty insurance coverage required by Section 16 of the Lease.

 

(b)                                 Tenant’s use of this Storage Area shall be
limited to the storage of Tenant’s personal property.  Tenant and persons
authorized by Tenant may enter the Premises at all reasonable times during
normal business hours to access the Storage Area and move Tenant’s personal
property in and from the Storage Area.

 

(c)                                  Except as expressly set forth in
subsections 3(a) or 3(d) hereof, Purchaser shall assume all costs and expenses
associated with the Premises after the Primary Termination Date and shall take
commercially reasonable steps to ensure the physical integrity and security of
the stored equipment (e.g., climate control to prevent freezing, locked doors to
deter theft).

 

(d)                                 The only provisions of the Lease that will
be in effect to govern Tenant’s use of the Storage Area during the Storage
Period shall be Sections 9 (the 1st three paragraphs of Section 9 only), 14, 15,
16, 17, 20, 21, 22, 23, 24, 25, 26, 31, 32, 33, 34, 39 and 40 of the Lease.  The
Parties shall comply with their respective obligations under each of such
provisions, but only as each such provision relates to the leased Storage Area. 
All such provisions shall terminate on the Storage Area Termination Date;
provided, however, that such termination shall not release Tenant or the
Purchaser (as successor-in-interest to the Current Owner) from obligations
accruing under the applicable provisions of the Lease with respect to the
Storage Area prior to the Storage Area Termination Date or obligations accruing
under this Agreement.

 

(e)                                  Tenant’s surrender of the Storage Area
shall be in accordance with the terms of the Lease, and the Building, as so
surrendered, shall be in the condition required by Section 33 of the Lease.

 

4.                                      Lease Termination Payment.  Subject to
the acquisition by Purchaser (or its affiliate) of fee simple title to the
Premises, on or prior to the later of (a) the date that is ten (10) days after
the Acquisition Date, or (b) January 15, 2013, Tenant agrees to pay to Purchaser
the sum of Four Hundred Thousand Dollars ($400,000.00) (the “Termination
Payment”) as consideration for Purchaser’s agreement (as the
successor-in-interest to the Current Owner) to terminate the Lease on the terms
described in this Agreement.  In the event the Termination Payment is paid prior
to the termination of the Lease (except as to the Storage Area) pursuant to
Section 2 above and then the termination of this Lease (except as to the Storage
Area) pursuant to Section 2 does not occur for any reason, then Purchaser agrees
to refund the Termination Payment to Tenant in full within five (5) business
days of a written demand by Tenant to Purchaser.

 

5.                                      Rent.  Tenant shall continue to pay all
rent, additional rent and other sums due

 

3

--------------------------------------------------------------------------------


 

under the Lease (collectively, the “Rent”) in the amount(s) set forth in the
Lease through the Primary Termination Date.  To the extent any payments of Rent
that are due under the Lease, regardless of whether the same are due before or
after the Primary Termination Date, are properly allocable in part to a period
occurring on or before the Primary Termination Date and in part to a period
after the Primary Termination Date, then Tenant and Purchaser shall prorate the
same in a fair and equitable manner such that Tenant is responsible only for the
portion thereof that is properly allocable to the period ending on the Primary
Termination Date.  By way of example, if the Primary Termination Date is
February 28, 2013, Tenant shall be responsible for a prorated portion of 2013
real estate taxes due under Section 8 of the Lease, such prorated portion being
equal to 59/365th of 2013 real estate taxes.  Tenant and Purchaser shall use
good faith efforts to calculate such prorations on or before the end of the
Storage Period.  Any amounts not known to the parties prior to the end of the
Storage Period shall be estimated and paid based upon such estimates, but shall
be later adjusted and settled within thirty (30) days after the actual amounts
are known.  From and after the Primary Termination Date and continuing through
the Storage Area Termination Date, Tenant shall pay Modified Rent as specified
in Section 3 of this Agreement.

 

6.                                      Tenant Representations and Warranties;
Indemnity. Tenant hereby represents and warrants (as of the date of this
Agreement) to Purchaser and Current Owner as follows:

 

(a)                                 Tenant is the owner and holder of Tenant’s
interest in the Lease, free and clear of all liens and encumbrances, except that
Tenant’s personal property, including Tenant’s general intangibles (“Tenant’s
Personal Property”), is subject to certain general security interests and liens
(the “Existing Security Interests”) securing debt obligations of Tenant (and
affiliates of Tenant) (the “Tenant Debt”), which Existing Security Interests (to
the extent they relate to Tenant’s interest in the Lease) will be released upon
termination of the Lease.  No consent or approval by the lender(s) under the
Tenant Debt is required in order for Tenant to enter into this Agreement.

 

(b)                                 There are no judgments, decrees or awards in
existence affecting Tenant’s interest in the Lease and there are no actions,
suits or proceedings pending or, to the knowledge of Tenant, threatened against
or affecting Tenant’s interest in the Lease;

 

(c)                                  Tenant has not voluntarily, by operation of
law or otherwise: (i) previously assigned the Lease or any of the interest of
the “Tenant” therein; (ii) previously sublet the Premises or any part thereof;
(iii) hypothecated, mortgaged or granted any security interest in the leasehold
estate created under the Lease, except that Tenant’s Personal Property is
subject to the Existing Security Interests, which (to the extent they relate to
Tenant’s interest in the Lease) will be released upon termination of the Lease;
(iv) created any lien or encumbrance upon the leasehold estate created under the
Lease, except that Tenant’s Personal Property is subject to the Existing
Security Interests, which (to the extent they relate to Tenant’s interest in the
Lease) will be released upon termination of the Lease; or (v) divested itself of
the leasehold estate created under the Lease;

 

(d)                                 The Lease is in full force and effect and
has not been previously amended, except as noted in the Recitals to this
Agreement;

 

4

--------------------------------------------------------------------------------


 

(e)                                  The Lease and the documents or agreements
attached to or referenced in the Lease are the sole documents evidencing the
agreements between Current Owner and Tenant relating to the leasing of the
Premises and there are no other documents, agreement or understandings between
Current Owner and Tenant, whether written or oral, relating to the leasing of
the Premises;

 

(f)                                   Except for any non-conformances that do
not or would not, individually or in the aggregate, constitute a material breach
of the Lease, Tenant has performed all of the obligations of the “Tenant” under
the Lease, and, to Tenant’s knowledge, there are no events or conditions which,
with the giving of notice or the elapse of any cure period, or both, required
under the Lease would constitute a breach or default by Tenant under the Lease;

 

(g)                                  Tenant is not aware of any existing
breaches or defaults of Current Owner under the Lease or any claims, rights of
set off, actions, causes of action or demands against Current Owner arising out
of, related to or connected with the Lease or the Premises; and

 

(h)                                 Tenant has full power and authority to enter
into this Agreement; the execution, delivery and performance of this Agreement
by Tenant have been duly and validly authorized by all necessary action on the
part of Tenant and all required consents and approvals have been duly obtained;
and the person or persons executing this Agreement on behalf of Tenant are
authorized to do so.

 

Tenant agrees to indemnify and hold harmless Purchaser from any and all loss,
cost, expense, damage or other liability (including reasonable attorneys’ fees
whether incurred in any administrative or bankruptcy proceeding, on appeal or
otherwise) that may result from a claim that may be made by reason of the fact
that the aforesaid representations and warranties are not true in all material
respects.  The provisions of this Section 6 shall survive for a period of six
months following the termination of the Lease.

 

7.                                      Purchaser Representations and
Warranties; Indemnity. Purchaser hereby represents and warrants (as of the date
of this Agreement) to Tenant as follows:

 

(a)                                 Purchaser is not aware of any claims, rights
of set off, actions, causes of action or demands by Current Owner against Tenant
arising out of, related to or connected with the Lease or the Premises;

 

(b)                                 Purchaser has full power and authority to
enter into this Agreement; the execution, delivery and performance of this
Agreement by Purchaser have been duly and validly authorized by all necessary
action on the part of Purchaser and all required consents and approvals have
been duly obtained; and the person or persons executing this Agreement on behalf
of Purchaser are authorized to do so.

 

Purchaser agrees to indemnify and hold harmless Tenant from any and all loss,
cost, expense, damage or other liability (including reasonable attorneys’ fees
whether incurred in any administrative or bankruptcy proceeding, on appeal or
otherwise) that may result from a claim

 

5

--------------------------------------------------------------------------------


 

that may be made by reason of the fact that the aforesaid representations and
warranties are not true in all material respects.  The provisions of this
Section 7 shall survive for a period of six months following the termination of
the Lease.

 

8.                                      Mutual Discharge and Release.  Subject
to Purchaser’s acquisition of fee simple title to the Premises and provided each
Party complies with its obligations under this Agreement, (x) Purchaser and
Tenant each discharge the other from all duties, obligations and liabilities of
each to the other under the Lease, effective on and as of the Primary
Termination Date (or with respect to the Storage Area, as of the Storage Area
Termination Date), and (y) Purchaser and Tenant, for themselves and their
respective legal representatives, successors and assigns, each release the other
and their respective officers, partners, agents and employees from all terms,
provisions, conditions, obligations, liabilities, claims, demands, and causes of
action that each had, has, or may have against the other and/or against the
officers, members, agents or employees of the other arising under or relating to
the Lease or to the Premises, effective on and as of the Primary Termination
Date (or with respect to the Storage Area, as of the Storage Area Termination
Date); provided, however, that the foregoing provisions shall not be effective
to release either Party from (i) any obligations under the Lease accruing prior
to the Primary Termination Date (or with respect to the Storage Area, prior to
the Storage Space Termination Date), (ii) any indemnification obligations under
the Lease with respect to matters or events occurring prior to the Primary
Termination Date (or with respect to the Storage Area, prior to the Storage
Space Termination Date), and (iii) any of either Party’s obligations under this
Agreement.

 

9.                                      Holdover.  If Tenant fails to vacate and
surrender the Premises on the termination date(s) set forth in Sections 2 and 3
above in accordance with this Agreement, Tenant shall be in default of the
Lease, and Purchaser shall be entitled to all remedies available at law or in
equity together with all remedies set forth in the Lease, including but not
limited to the right to seek specific performance of Tenant’s obligations under
this Agreement.

 

10.                               Purchaser’s Right of Entry; Signage.

 

(a)                                 Upon the Effective Date, Purchaser and
persons authorized by Purchaser may enter the Premises at all reasonable times
during normal business hours, upon reasonable prior notice, for the purpose of
performing Purchaser’s inspections under the Purchase Agreement provided that
such entry does not unreasonably interfere with Tenant’s business operations.

 

(b)                                 From and after the Primary Termination Date,
Purchaser shall be entitled to install its own signage on the Building.

 

11.                               Severability of Provisions.  In case any one
or more of the provisions contained in this Agreement should be invalid,
illegal, or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.  It is the intention of the Parties that if any
such provision is determined to be invalid, illegal or unenforceable, there
shall be added in lieu thereof a provision as similar in terms to such provision
as is possible so as to be valid, legal and enforceable.

 

6

--------------------------------------------------------------------------------


 

12.                               Successors and Assigns.  This Agreement shall
be binding upon and shall inure to the benefit of Tenant and Purchaser, and
their respective heirs, legal representatives, successors and assigns.

 

13.                               Termination of Guaranty.  The Guaranty of
Lease (“Guaranty”) executed by Accuride Corporation (as successor to
Transportation Technologies Industries, Inc. pursuant to the Fourth Amendment)
(“Guarantor”) shall terminate as of the Storage Area Termination Date, except
that such Guaranty shall continue to be effective with respect to all
obligations accruing thereunder (or hereunder) prior to the Storage Area
Termination Date.  Guarantor joins in the execution of this Agreement for the
purpose of agreeing that its obligations under the Guaranty shall include a full
guarantee of the payment and performance of all obligations of Tenant under this
Agreement.

 

14.                               Choice of Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Tennessee.

 

15.                               Right of First Refusal; Purchase Option. 
Tenant hereby waives (a) its right to be notified of Current Owner’s intent to
offer the Premises for sale to Purchaser (or an affiliate of Purchaser) under
Sections 36 and 37 of the Lease, (b) the resulting purchase option under
Section 36 of the Lease, and (c) its right of first refusal under Section 37 of
the Lease, all solely with respect to Purchaser’s contemplated purchase of the
Premises pursuant to the Purchase Agreement.  In addition, from and after the
date hereof, Tenant waives its right to exercise the purchase option set forth
in Section 42 of the Lease.  Notwithstanding anything to the contrary in this
Section 15, however, the Section 36 purchase option, Section 37 right of first
refusal and Section 42 option to purchase shall each be reinstated if Purchaser
fails to acquire fee simple title to the Premises on or before the Acquisition
Deadline or if the Lease is not terminated as contemplated by this Agreement for
any reason.  Current Owner joins this Agreement solely for the purposes of
receiving the benefits of this paragraph and confirming the reinstatement of
Sections 36, 37 and 42 in the event Purchaser fails to acquire fee simple title
to the Premises on or before the Acquisition Deadline.  Except as set forth in
this Section, nothing in this Agreement shall be deemed to modify the Lease in
any way so long as the Current Owner remains the owner of the Premises.  This
Agreement shall not be construed as fulfilling Tenant’s obligation under the
Lease to deliver estoppel certificates requested by Current Owner pursuant to
section 29 of the Lease or otherwise.  From the date that Purchaser acquires fee
simple title to the Premises and thereafter, Purchaser shall be substituted for
Current Owner as Landlord under the Lease and assume all obligations and
liabilities of Current Owner to Tenant with respect thereto, and Current Owner
shall have no further responsibility or liability thereunder.

 

16.                               Amendment and Waiver.  No provision of this
Agreement may be amended, modified, supplemented, changed, waived, discharged,
or terminated, except by an instrument in writing executed by the Party against
whom enforcement of the amendment, modification, supplement, change, waiver,
discharge or termination is sought.

 

17.                               Notices.  For purposes hereof, all notices to
be provided under this Agreement shall be in writing and shall be sent to the
addresses set forth in the first paragraph of this Agreement.

 

7

--------------------------------------------------------------------------------


 

18.                               Entire Agreement.  This Agreement constitutes
the entire agreement between the Parties with respect to the subject matter
hereof, and this Agreement supersedes all previous negotiations, discussions,
and agreements between the Parties with respect to the subject matter hereof,
and no parol evidence of any prior or other agreement shall be permitted to
contradict or vary the terms hereof.

 

19.                               Headings/Definitions.  Paragraph or other
headings contained in this Agreement are for convenience of reference purposes
only and are not intended to affect in any way the meaning or interpretation of
this Agreement.  Unless otherwise herein to the contrary expressly provided, all
terms used herein shall be deemed to have those meanings assigned thereto in the
Lease.

 

20.                               Time of Essence.  Time is of the essence in
this Agreement and each provision of this Agreement.

 

21.                               Counterparts; Electronic Mail and Facsimile
Copies.  This Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original agreement, but all of which will
constitute one and the same document.  A counterpart executed by a Party and
transmitted to another Party by facsimile or electronic mail shall have the same
effect as the delivery of the original counterpart.

 

22.                               Further Assurances.  By the execution hereof,
each Party agrees to take all actions and execute all documents reasonably
required by the other Party to effectuate the termination of the Lease
contemplated by this Agreement.  The terms of this Section 22 shall survive the
termination of the Lease.

 

(Signatures on following page)

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Tenant and Purchaser have executed this Agreement on the
date first above written.

 

 

 

TENANT:

 

 

 

Imperial Group, LP

 

 

 

 

 

/s/ Gregory A. Risch

 

Gregory A. Risch

 

Vice President — Imperial Group Holding Corp. -1

 

General Partner of Imperial Group, L.P.

 

 

 

 

 

PURCHASER:

 

 

 

 

 

North American Stamping Group, LLC

 

 

 

/s/ Michael Haughey

 

Michael Haughey

 

President

 

Guarantor Acknowledgement & Consent

 

Guarantor hereby consents to the Agreement and agrees to the provisions of
Section 13 hereof.

 

 

ACCURIDE CORPORATION

 

 

 

/s/ Gregory A. Risch

 

Gregory A. Risch

 

Vice President / Chief Financial Officer

 

9

--------------------------------------------------------------------------------


 

JOINDER

 

Industrial Realty Partners, LLC, a Tennessee limited liability company, joins
this Agreement solely for the purposes of Section 15 hereof.

 

 

Industrial Realty Partners, LLC

 

 

 

/s/ Joe A. Hicks

 

Joe A. Hicks

 

Chief Manager

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[Required Repairs]

 

·                  Plant press and compressor pits to be free of liquids
(pictures attached).

 

·                  Seven (7) Press pits (but not compressor pits) to be filled
and capped (Purchaser to allow time for concrete to properly cure before use)
(see attached diagram)

 

·                  Exterior wall (north) between East wall and shipping docks
have been pushed out from inside. Wall will be reset and siding / insulation
repaired or replaced at Tenant’s option.

 

·                  Damage to West wall metal and insulation in 3 identified
places needs to be repaired or replaced at Tenant’s option.

 

·                  All damaged insulation identified in the attached pictures,
whether wall damage or leak damage to be repaired or replaced at Tenant’s
option.

 

·                  4 Roof leaks identified as of signing of Termination
Agreement to be repaired and the associated damaged insulation to be repaired or
replaced at Tenant’s option (pictures and diagram attached).

 

·                  Damaged roll up doors identified in the attached pictures to
be repaired.

 

·                  Damaged trailer seals identified in the attached pictures to
be repaired or replaced at Tenant option (Shipping Docks 1, 2 and 3 and
Receiving Docks 1 and 2).

 

·                  Building floor to be left in a broom clean condition, cobwebs
to be removed from the walls and ceiling.

 

·                  Wires from disconnected equipment to be removed.

 

·                  20-ton crane to be removed (see diagram)

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Drawing of Storage Area

 

2

--------------------------------------------------------------------------------